DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected without traverse.  Accordingly, claims 12-15 been cancelled.
Rejoinder is not appropriate given that the claims do not comprise all the limitations, such as third receptacle or vacuum pump, or depend upon, allowable claims 1-11.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel claims 12-15

Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 9/29/21 have been fully and carefully considered and are found persuasive.
With regard to claim 1, applicant argues that the prior art fails to teach or fairly suggest all limitations of the claim of an apparatus for dealcoholizing alcoholic beverages comprising a first receptacle to receive an alcoholic beverage; a second receptacle to receive fluid to dilute ethanol 
Applicant argues that the closest relevant prior art of Defarge (FR 2863625) fails to fairly teach or suggest all limitations of the claims as amended, specifically of the interaction of a first receptacle to receive an alcoholic beverage; a second receptacle to receive fluid to dilute ethanol extracted from the alcoholic beverage; a third receptacle at least functionally connected to the first receptacle to receive the alcoholic beverage from the first receptacle, said third receptacle being further connected to the second receptacle, along with the related fractionator and vacuum pump (see applicant’s arguments page 10, through page 12, first paragraph, specifically page 11, last paragraph).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772